Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/29/2021 and  the Supplemental filed 12/23/2021.
In the instant Amendment, no claims have been added or cancelled; claims 1-3, 5-7, 9, 12, 14-15, 17-19, 23-24, and 26 have been amended; and claims 1, 14, and 23 are independent claims. Claims 1-27 have been examined and are pending. This Action is made Final
Response to Arguments
Applicants’ arguments with respect to claims 1, 9-10, 12, 14 and 23 have been considered but are moot in view of the new ground(s) of rejection, which were necessitated by amendment.
The objection to the specification is withdrawn as the abstract has been amended. 
The objection to claim 23 is withdrawn as the claim has been amended.
The 112(f) interpretation of claim 1 is withdrawn as the claim has been amended.
The rejection of claims 1, 6, 9, 12, 14, 18, 24 and 26 under 35 U.S.C. 112(b) is withdrawn as the claims have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent Application Publication US 2016/0110532 Al; Hereinafter “Smith”) in view of Ting et al. (U.S. 2019/0313252 A1; Hereinafter “Ting”). 
Regarding claim 1, Smith teaches a system for monitoring a physical user presence
during an authenticated user access session (authenticated session) at an access point(host I 0), the system comprising (para [0025] "USM 111 may determine, at least in part, that the one or more users 42 are currently in active authenticated session involving and/or granted access to one or more hosts 10, SRC 46, and/or TPM 74. Thereafter, UPS 103, UAM 161, and/or 1/F 101 may monitor (e.g., periodically, continuously, or intermittently) to determine whether and/or when the physical presence of the one or more users"): a wireless digital user authentication device (UAD) operable to: wirelessly establish the authenticated user access session at the access point ((para. [0029], [0031], [0052] figure I and 5, UAD (NFCD 70) "the user authorization determination may be based upon data 68, 68' provided by one or more near field communication devices 70 associated with one or more users 42. In this embodiment, a near field communication device mat' he a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device");
periodically communicate an authenticated presence code (Challenge response) to the access point during the authenticated user access session so to actively maintain the authenticated user access session (Para. [0042] "After one or more indications 38 have been provided, and/or UAM 161 has authenticated and/or identified one or more users 42, USM 111 may determine, at least in part, that the one or more users 42 are currently in active authenticated session involving and/or granted access to one or more hosts 10,"; Para. [00441 teaches the authenticated presence code "UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40."); and
a digital application operatively associated with the access point and operable to: wirelessly
establish the authenticated user access session with the UAD upon arrival at the access point
(para. [0035]: predetermined elements digital application (process/application and/or) with the
access point (host 10) "SRC/TPM administrative commands, may permit setting and/or
modification of user process/application and/or other privileges associated with use and/or
control of one or more hosts IO"); Para. [0029], [0031]: teaches the authenticated user session
with the UAD(NFCD 70) wirelessly "the user authorization determination may he based upon
data 68, 68' provided by one or more near field communication devices 70 associated with one or more users 42. In this embodiment, a near field communication device mat' he a device that maybe capable, at least in part, of being communicatively coupled, at least in part, via a wireless
network, to another device");
and periodically receive said authenticated presence code so to maintain the authenticated user
access session, and otherwise terminate the authenticated user access session upon failure to
timely receive said authenticated presence code (Para. [00441 "UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40.");

In an analogous art,  Ting teaches and acquire motion data (data indicative of device motion (e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) during the authenticated user access session so to capture a UAD departure motion representative of the user departing from the access point (Para[0014], [0029], [0037], [0046] “ For example, event monitoring module 240 may, upon detection of a suggestive RSSI pattern, interrogate the device 140 via wireless inter face 217 for data indicative of device motion (e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) and/or GPS coordinates as further described below. Traditional indicators of continued user activity, such as keyboard and mouse events, can also be considered; once again, this information may not be sufficient on its own, since someone else may be operating the node 110-precisely what the present approach is employed to avoid. These alternative sources of corroborating information may be combined with the RSSI pattern to infer the existence or absence of a walkaway event when neither the RSSI pattern nor the device motion information alone would provide sufficient predictive accuracy.”);  
wherein said authenticated user access session is terminated upon identifying said UAD departure motion (walk away event) from said motion data (para [0037], [0047] “When event-monitoring module 240 does register a walk away event, the user's access to secure applications running on node 110, or to the entire session, is terminated pending the user's re-authentication”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Ting into the method of Smith to include acquire motion data during the authenticated user access session so to capture a UAD departure motion representative of the user departing from the access point; and wherein said authenticated user session is terminated upon identifying said UAD departure motion from said motion data because It will improved the system by securing the endpoints while they are not in use to limit unauthorized individuals to access sensitive data (Ting : para [0006]).
Regarding claim 2, Smith in view of Ting teaches independent claim 1.Ting teaches wherein said UAD is further operable to periodically communicate said motion data to said digital application via the access point, wherein said digital application initiates termination of the authenticated user access session upon processing said motion data to identify said UAD departure motion therefrom (Ting: Para[0018], [0029], [0044-0045], “Node 110 may also include, in system memory 204, an event-monitoring module 240, which monitors the RSSI of detected user devices 140. For example, wireless interface 217 may be configured for BLE communication, and may pair with a device 140 also capable of BLE communication. Pairing may be secured (i.e., prevented for devices not associated with authorized personnel) using one-time passwords, a device-specific shared secret, public/ private key pair, etc., and/or by association of authorized users and their devices in a user database as detailed below. After the BLE link is established, RSSI levels are obtained by RSSI circuit 220 and periodically stored sequentially in a partition of system memory 204. Continuously or periodically ( e.g., each time a new RSSI reading is recorded), event-monitoring module 240 analyzes stored RSSI readings for patterns indicative or suggestive of a walkaway event”).
Regarding claim 3, Smith in view of Ting teaches the independent claim 2. Ting teaches wherein said motion data (Device motion) is periodically communicated with said authenticated presence code (RSSI pattern) (Ting: [0045- 0046]  “RSSI levels are obtained by RSSI circuit 220 and periodically stored sequentially in a partition of system memory 204. Continuously or periodically ( e.g., each time a new RSSI reading is recorded), event-monitoring module 240 analyzes stored RSSI readings for patterns indicative or suggestive of a walk away event”, “These alternative sources of corroborating information may be combined with the RSSI pattern to infer the existence or absence of a walkaway event when neither the RSSI pattern nor the device motion information alone would provide sufficient predictive accuracy.”).
Regarding claim 4, Smith in view of Ting teaches the dependent claim 2. Smith teaches wherein said digital application communicates termination of the authenticated user access session to said UAD via acknowledgement of said authenticated presence code, which results in termination of said periodic communication of said authenticated presence code (Smith: para. [0035]: predetermined elements digital application (process/application and/or) "SRC/ "TPM administrative commands, may permit setting and/or modification of user process/application and/or other privileges associated with use and/or control of one or more hosts 10"); Para. [0029]: teaches the authenticated user session with the UAD(NFCD 70) of said authentication presence code (Challenge response) "one or more challenge responses (e.g., 66 and/or 61) provided, at least in part, by the one or more users 42, and/or (3) data 68, 68' provided, at least in part, by one or more near field communication devices 70 associated, at least in part, with one or more users 42. In this embodiment, a near field communication device may be a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device").
Regarding claim 5, Smith in view of Ting teaches the independent claim 1. Ting teaches wherein said UAD is further operable to process said motion data to identify capture of said UAD departure motion, and initiate termination of the authenticated user access session accordingly (Ting: para.[0041], [0044] “Node 110 may also include, in system memory 204, an event-monitoring module 240, which monitors the RSSI of detected user devices 140.”, [0046-0047] “event-monitoring module 240 is configured to ignore sudden changes in RSSI level that suggest device movement or the intrusion of another person between the device 140 and wireless interface 217, but to register more gradual changes associated with walkaway events. For example, if linearization of the previous n RSSI readings-with n dependent on the frequency with which RSSI readings are stored-produces a line whose negative slope exceeds a predetermined threshold indicative of a walkaway event, event-monitoring module 240 may register the event or, if the prediction accuracy of this mode of analysis is insufficient, may seek corroborating data”).
Regarding claim 6, Smith in view of Ting teaches the dependent claim 5. Ting teaches wherein termination of the authenticated user access session is initiated by said UAD upon identifying capture of said UAD departure motion (walk away event) by communicating a user departing status identifier (lower or higher threshold) representative of a user departure to the access point, wherein said digital application terminates the authenticated user session upon receipt of said user departing status identifier (Ting: para[0047-0050] “two probability thresholds are employed: a lower threshold suggestive of a possible walkaway event (e.g., a probability of 50%) and a higher threshold more strongly suggestive of a walkaway event (e.g., a probability in excess of 70%). If the probability associated with an observed RSSI pattern exceeds the first threshold but not the second, event-monitoring module 240 may seek corroborating data, and refrain from registering a walkaway event absent corroborating data sufficient to increase the probability above 70%. If the probability associated with an observed RSSI pattern exceeds the second threshold on its own, a walkaway event is registered.”,” When event-monitoring module 240 does register a walkaway event, the user's access to secure applications running on node 110, or to the entire session, is terminated pending the user's re-authentication”).
Regarding claim 7, Smith in view of Ting teaches the dependent claim 6. Ting teaches wherein said user departing status identifier(lower or higher threshold) is communicated with said periodically communicated authenticated presence code (RSSI pattern)( Ting: para[0047-0050], “ If the probability associated with an observed RSSI pattern exceeds the first threshold but not the second, event-monitoring module 240 may seek corroborating data, and refrain from registering a walkaway event absent corroborating data sufficient to increase the probability above 70%. If the probability associated with an observed RSSI pattern exceeds the second threshold on its own, a walkaway event is registered.”).
Regarding claim 8, Smith in view of Ting teaches the dependent claim 5. Smith teaches wherein said UAD automatically terminates periodic communication of said authenticated presence code upon identifying said UAD departure motion, resulting in termination of the authenticated user access session  (Smith: Para. [00441 "UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40.").
Regarding claim 9, Smith in view of Ting teaches independent claim 1. Ting teaches wherein at least one of said UAD or said digital application is operable to process proximity data (proximity detection) related to wireless communications there between, wherein said authenticated user session is only terminated upon said identified UAD departure motion coinciding with a change in proximity as determined from said proximity data (Ting: Para.[0021], [0037], [0049], [0065],“ When the user returns, location server 130 may report both a generic walk-up event (which itself would be insufficient) as well as proximity detection of a mobile device associated with the user. If this information, in combination with a short time between walk-away and walk-up events, is sufficient to satisfy security policy 140, authentication server 125 may cause the privacy screen to be removed. As a result, the user automatically receives immediately renewed access to the secure resource without any action or new authentication”).
Regarding claim 10, Smith in view of Ting teaches the dependent claim 9. Ting teaches wherein said proximity data is representative of at least one of a wireless signal attenuation, time-of-flight measurement, or radio fingerprint (Ting: Para [0035],[0051],[0046],“ data indicative of device motion ( e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) and/or GPS coordinates as further described below”).
Regarding claim 11, Smith in view of Ting teaches the dependent claim 9. Ting teaches wherein said proximity data (proximity detection) is acquired at or by the UAD, and/or at or by the access point (Ting: para. [0037]" authentication server 125 subscribes to all location events involving the user and the device. It therefore receives notification of the walk-away event, since this involves both the user and the device, and causes the accessing device to launch a privacy screen-saver. When the user returns, location server 130 may report both a generic walk-up event (which itself would be insufficient) as well as proximity detection of a mobile device associated with the user.”).
Regarding claim 12, Smith in view of Ting teaches the dependent claim 1. Ting teaches wherein said UAD further comprises a physiological sensor operable to acquire physiological data (signals), and wherein the authenticated user access session is further only terminated upon said identified UAD departure motion coinciding with identification of a change in said physiological data representative of an increase in user physical activity consistent with said UAD departure motion (Ting: para [0021],[0009][0046-0047] “In various embodiments, the system further comprises a plurality of tracking sensors at different locations in an institutional space, each of the tracking sensors being configured to detect a proximate presence of an individual or a device and to produce signals indicative thereof, and a location server in operative communication with the tracking sensors and the secure resources via a network.”, “When the RSSI indicates a weak signal, implying that the user has moved away from the endpoint, the endpoint is secured by, for example, terminating the session.”). 
Regarding claim 14, Smith teaches an automated method for monitoring a physical user presence during an authenticated user access session at an access point, the method comprising (paragraph [0042]: "UPS 103, UAM161, and/or 1/F 101 may monitor (e.g., periodically, continuously, or intermittently) to determine whether and/or when the physical presence of the one or more users 42 in the proximity 40 has ceased (e.g., as a result of the one or more users 42 leaving the proximity 40)"): wirelessly establishing the authenticated user access session between (host 10) (para. [0035], "SRC/TPM administrative commands, may permit setting and/or modification of user process/application and/or other privileges associated with use and/or control of one or more hosts 10"); Para. [0029], [0031]: teaches the authenticated user session with the UAD(NFCD 70) wirelessly "the user authorization determination may he based upon data 68, 68' provided by one or more near field communication devices 70 associated with one or more users 42. In this embodiment, a near field communication device mat' he a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device");
periodically communicating an authenticated presence code from the UAD to the access point during the authenticated user access session so to actively maintain the authenticated user access session (Para. [0042], "After one or more indications 38 have been provided, and/or UAM 161 has authenticated and/or identified one or more users 42, USM 111 may determine, at least in part, that the one or more users 42 are currently in active authenticated session involving and/or granted access to one or more hosts 10,"; Para. [00441 teaches the authenticated presence code (Challenge response) "UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40.");
Smith does not explicitly teach acquiring motion data via said UAD during the authenticated user access session so to capture a UAD departure motion representative of the 
In an analogous art,  Ting teaches and acquiring motion data (data indicative of device motion (e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) during the authenticated user access session so to capture a UAD departure motion representative of the user departing from the access point (Para[0014], [0029], [0037], [0046] “ For example, event monitoring module 240 may, upon detection of a suggestive RSSI pattern, interrogate the device 140 via wireless inter face 217 for data indicative of device motion (e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) and/or GPS coordinates as further described below. Traditional indicators of continued user activity, such as keyboard and mouse events, can also be considered; once again, this information may not be sufficient on its own, since someone else may be operating the node 110-precisely what the present approach is employed to avoid. These alternative sources of corroborating information may be combined with the RSSI pattern to infer the existence or absence of a walkaway event when neither the RSSI pattern nor the device motion information alone would provide sufficient predictive accuracy.”); and
terminating said authenticated user session upon identifying said UAD departure motion from said motion data (walk away event) from said motion data (para [0037], [0047] “When event-monitoring module 240 does register a walk away event, the user's access to secure applications running on node 110, or to the entire session, is terminated pending the user's re-authentication”).

Regarding claim 15, Smith in view of Ting teaches the independent claim 14. Ting teaches wherein said motion data (Device motion) is periodically communicated with said authenticated presence code (RSSI pattern) so to actively maintain the authenticated user access session until said UAD departure motion is identified therefrom (Ting: [0045- 0046]  “RSSI levels are obtained by RSSI circuit 220 and periodically stored sequentially in a partition of system memory 204. Continuously or periodically ( e.g., each time a new RSSI reading is recorded), event-monitoring module 240 analyzes stored RSSI readings for patterns indicative or suggestive of a walk away event”, “These alternative sources of corroborating information may be combined with the RSSI pattern to infer the existence or absence of a walkaway event when neither the RSSI pattern nor the device motion information alone would provide sufficient predictive accuracy.”).
Regarding claim 16, Smith in view of Ting teaches the dependent claim 15. Smith teaches wherein said terminating comprises communicating termination of the authenticated user access session to said UAD via acknowledgement of said authenticated presence code, which results in termination of said periodic communication of said authenticated presence code (Smith: para. [0035]: predetermined elements digital application (process/application and/or) "SRC/ "TPM administrative commands, may permit setting and/or modification of user process/application and/or other privileges associated with use and/or control of one or more hosts 10"); Para. [0029]: teaches the authenticated user session with the UAD(NFCD 70) of said authentication presence code (Challenge response) "one or more challenge responses (e.g., 66 and/or 61) provided, at least in part, by the one or more users 42, and/or (3) data 68, 68' provided, at least in part, by one or more near field communication devices 70 associated, at least in part, with one or more users 42. In this embodiment, a near field communication device may be a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device").
Regarding claim 17, claim 17 is rejected under the same rational as claim5. 
Regarding claim 18, claim 18 is rejected under the same rational as claim 6.
Regarding claim 19, claim 19 is rejected under the same rational as claim 7.
Regarding claim 20, claim 20 is rejected under the same rational as claim 8.
Regarding claim 21, claim 21 is rejected under the same rational as claim 9.
Regarding claim 22, claim 22 is rejected under the same rational as claim 12.
Regarding claim 23, Smith teaches a portable digital user authentication device for monitoring a physical user presence during an authenticated user access session at an access point, the device comprising: a wireless transceiver (para. [0016] "a first entity may be "communicatively coupled" to a second entity if the first entity is capable of transmitting to and/or receiving from the second entity one or more commands and/or data. Also in this embodiment, a "wireless network" may be or comprise a network that permits, at least in part, at least two entities to be wirelessly communicatively coupled, at least in part"; para. [0025] access point (host 10) and authenticated user access session ( authenticated session) "USM 111 may determine, at least in part, that the one or more users 42 are currently in active authenticated session involving and/or granted access to one or more hosts 10, SRC 46, and/or TPM 74. Thereafter, UPS 103, UAM 161, and/or 1/F 101 may monitor (e.g., periodically, continuously, or intermittently) to determine whether and/or when the physical presence of the one or more users"; para. [0029], figure I and 5, UAD (NFCD 70) : "the user authorization determination may he based upon data 68, 68' provided by one or more near field communication devices 70 associated with one or more users 42. In this embodiment, a near field communication device mat' he a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device"); and
a digital data processor operable to: wirelessly establish the authenticated user access
session ( authenticated session) at the access point (host 10) via said wireless transceiver (para. [0025] "USM 111 may determine, at least in part, that the one or more users 42 are currently in active authenticated session involving and/or granted access to one or more hosts 10, SRC 46, and/or TPM 74. Thereafter, UPS 103, UAM 161, and/or 1/F 101 may monitor (e.g., periodically, continuously, or intermittently) to determine whether and/or when the physical presence of the one or more users"; para. [0029], figure I and 5, UAD (NFCD 70) : "the user authorization determination may he based upon data 68, 68' provided by one or more near field communication devices 70 associated with one or more users 42. In this embodiment, a near field communication device mat' he a device that may be capable, at least in part, of being communicatively coupled, at least in part, via a wireless network, to another device");
wherein said authenticated user access session is terminated upon the access point failing
 (challenge response) (Para. [00441"UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40."). 
periodically communicate an authenticated presence code (challenge response) and said user motion status indicator (responsive biometric data) to the access point during the authenticated user access session so to actively maintain the authenticated user access session unless said user motion status indicator is representative of the user departing from the access point (Para. [00441, "UAM 161 and/or 1/F 101 may periodically and/or intermittently issue one or more additional challenges to the one or more users 42. If the one or more users 42 fail to provide one or more appropriate challenge responses and/or responsive biometric data within a certain (e.g,, predetermined) time period, UAM161 and/or 1/F 101 may determine that one or more users 42 have ceased to be physically present in the proximity 40.");
	Smith does not explicitly teach acquire motion  data during the authenticated
user access session representative of user motion; update a user presence status indicator as representative of the user departing from the access point upon said acquired data corresponding with a designated UAD departure motion; 
	In an analogous art, Ting teaches acquire motion  data during the authenticated user access session representative of user motion; (Para[0014], [0029], [0037], [0046] “ For example, event monitoring module 240 may, upon detection of a suggestive RSSI pattern, interrogate the device 140 via wireless inter face 217 for data indicative of device motion (e.g., an accelerometer and magnetometer used to provide pedestrian dead reckoning indicating whether the device is moving away from the node 110) and/or GPS coordinates as further described below. Traditional indicators of continued user activity, such as keyboard and mouse events, can also be considered; once again, this information may not be sufficient on its own, since someone else may be operating the node 110-precisely what the present approach is employed to avoid. These alternative sources of corroborating information may be combined with the RSSI pattern to infer the existence or absence of a walkaway event when neither the RSSI pattern nor the device motion information alone would provide sufficient predictive accuracy.”);  
update a user presence status indicator as representative of the user departing from the access point upon said acquired data corresponding with a designated UAD departure motion (para [0057], [0061-0062], Following a location-based triggering event, the user's record in user database 310 is updated, and is updated again the next time the user is detected at a monitored location. As noted above, the user's current location may be based on indicators such as the device on which the user's current session is active or, if the device location is unknown or no session is active, based on perimeter accesses and RTLS”, “A location-based triggering event can be any detectable event suggesting a user change of location. For example, when a user logs off a current session, or if a walk-away event is detected at the user's current node); and
	Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Ting into the method of Smith to include acquire motion  data during the authenticated
user access session representative of user motion; update a user presence status indicator as representative of the user departing from the access point upon said acquired data corresponding 
Regarding claim 24, claim 24 is rejected under the same rational as claim 9.
Regarding claim 25, claim 25 is rejected under the same rational as claim 10.
Regarding claim 26, claim 26 is rejected under the same rational as claim 12.
Claims 13 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. US 2016/0110532 Al; Hereinafter “Smith”) in view of Ting et al. (U.S. 2019/0313252 A1; Hereinafter “Ting”), and further in view of Tanaka et al. (U.S. 2017 /0012972 Al; Hereinafter “Tanaka”).
Regarding claim 13, Smith in view of Ting teaches the dependent claim 12.
Smith in view of Ting does not explicitly teach wherein said physiological sensor comprises at least one of a photoplethysmogram (PPG) sensor or an electrocardiograms (ECG) sensor.
In an analogous art, Tanaka teaches wherein said physiological sensor comprises at least one of a photoplethysmogram (PPG) sensor or an electrocardiograms (ECG) sensor (Para [0028],[0098], [0I00] "Yet other non-limiting examples of device removal detection embodiments include pulse detection, skin temperature detection, ambient temperature detection, blood flow detection, pressure detection, ambient light detection, electromagnetic field detection, respiration detection, heart rate detection, electrocardiogram detection, photoplethysmogram detection, electromyogram detection, electroencephalogram detection, near infra-red detection, skin-color detection, close magnetic contact detection, and mechanical switch detection.").

Regarding claim 27, claim 27 is rejected under the same rational as claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on  (571) 272 - 4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.N./
Examiner, Art Unit 2437      

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437